        Case 1:15-cv-12939-LTS Document 1187 Filed 03/07/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                    )
METROPOLITAN PROPERTY AND           )
CASUALTY INSURANCE COMPANY          )
and THE COMMERCE INSURANCE          )
COMPANY,                            )
                                    )
            Plaintiffs,             )
                                    )
v.                                  )                 Civil Action No. 15-12939-LTS
                                    )
SAVIN HILL FAMILY                   )
CHIROPRACTIC, INC. et al.,          )
                                    )
            Defendants.             )
____________________________________)

                    ORDER ON MOTION TO COMPEL (DOC. NO. 1007)

                                          March 7, 2019

SOROKIN, J.

       On November 23, 2018, plaintiffs served a Rule 45 subpoena duces tecum upon non-

party Sritharan Law PLLC (“Sritharan”). See Doc. No. 1007 at 1. The subpoena sought, among

several other categories of documents, all communications exchanged at any time by Sritharan

and two individuals affiliated with Sritharan with a group of eleven email addresses. Doc. No.

1180-1 at 16. On January 7, 2019, having received no response to the subpoena, plaintiffs filed a

motion to compel Sritharan to produce the documents sought. Id.

       Pursuant to the Order referring this case to Magistrate Judge Boal for full pretrial case

management, Doc. No. 571, Judge Boal held a hearing on the motion on February 20, 2019. See

Doc. No. 1153. Because plaintiffs reported at the hearing that the parties were attempting to

resolve the issues addressed by the motion, Judge Boal ordered plaintiffs to file a status report on

the motion by March 6, 2019. Id. Plaintiffs did so timely, Doc. No. 1180, and filed another status
        Case 1:15-cv-12939-LTS Document 1187 Filed 03/07/19 Page 2 of 2



report on March 7, 2019, Doc. No. 1182. The second status report stated that Sritharan intended

to comply with the subpoena and therefore sought denial of the motion to compel. Id. at 1.

       A subpoena is an Order of the Court that compels compliance under penalties of law. The

Court has reviewed the subpoena at issue, Doc. No. 1180-1, and concludes that it is a grossly

overbroad fishing expedition and therefore not warranted by the purposes for which it was

issued. Accordingly, the subpoena is QUASHED except as to documents, including emails but

not including text messages, created before July 13, 2015, regarding Sritharan’s claim to

Metropolitan for reimbursement, Claim No. WBE99983. Sritharan shall produce (1) responsive

documents, as described above, by March 13, 2019, and (2) a log of documents withheld as

privileged by March 15, 2019.

       The motion to compel, Doc. No. 1007, is DENIED AS MOOT.



                                                    SO ORDERED.


                                                    /s/ Leo T. Sorokin
                                                    Leo T. Sorokin
                                                    United States District Judge




                                                2
